the time of any reinstatement proceedings concerning Rosenfeld.
                 Accordingly, we remand this matter to the Southern Nevada Disciplinary
                 Board for further proceedings.'
                               It is so ORDERED. 2


                                                       A—c•-t9—   C.J.
                                          Hardesty


                      cILAX.0C—V-
                 Parraguirre                                 Douglas




                 Ch


                                                                                        J.
                 Gibbons




                       'As the recommendations that (1) Rosenfeld be suspended for five
                 years retroactive to October 30, 2013; and (2) as a condition precedent to
                 applying for reinstatement. Rosenfeld must pay the entire amount of
                 restitution identified in the agreement appear appropriate, this court
                 would be inclined to approve a revised conditional guilty plea including
                 such provisions, without the other extensive conditions in the current
                 agreement.

                        2 In light of these proceedings, we will take no further action on the
                 documents regarding Rosenfeld filed in Docket No. 64288 indicating that
                 suspension and/or disability inactive status might be appropriate as a
                 result of Rosenfeld's actions and almost immediate subsequent
                 hospitalization and withdrawal from practicing law. Additionally, this
                 order constitutes our final disposition of this matter, Any further
                 proceedings concerning Rosenfeld shall be docketed as a new matter.

SUPREME COURT
        OF
     Neitca
                                                       2
(0) 1947A    e
                 cc: Landis Law Group
                      State Bar of Nevada/Las Vegas
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Jeffrey R. Albregts
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e